              Case 4:20-cv-02464-HSG Document 10 Filed 04/27/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 KIMBERLY A. ROBINSON (DCBN 999022)
   Assistant United States Attorney
 4
          1301 Clay Street, Suite 340-S
 5        Oakland, California 94612
          TELEPHONE: (510) 637-3701
 6        FAX: (510) 637-3724
 7        EMAIL: kimberly.robinson3@usdoj.gov

 8 Attorneys for Defendants
   UNITED STATES DEPARTMENT OF THE INTERIOR ET AL.
 9
                             UNITED STATES DISTRICT COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                  OAKLAND DIVISION
12

13   BURNING MAN PROJECT,               ) CASE NO. 4:20-cv-02464-HSG
                                        )
14         Plaintiff,                   ) NOTICE OF APPEARANCE
                                        )
15      v.                              )
                                        )
16   U.S. DEPARTMENT OF THE INTERIOR ET )
                                        )
17   AL.,                               )
                                        )
18         Defendants.

19
            PLEASE TAKE NOTICE that Kimberly A. Robinson, Assistant United States Attorney, will
20
     serve as lead counsel for Defendants, U.S. Department of the Interior et al. Please direct all notices,
21
     pleadings, and correspondence to Ms. Robinson’s attention at the following address:
22
                     United States Attorney’s Office
23                   1301 Clay Street, Suite 340-S
                     Oakland, California 94612
24                   TELEPHONE: (510) 637-3701
                     FAX: (510) 637-3724
25                   EMAIL: kimberly.robinson3@usdoj.gov
26
            While David L. Anderson and Sara Winslow will appear on the pleadings, no service need be
27
     made on them.
28

     NOTICE OF APPEARANCE
     4:20-cv-02464-HSG
            Case 4:20-cv-02464-HSG Document 10 Filed 04/27/20 Page 2 of 2




 1

 2 Dated: April 27, 2020                     Respectfully submitted,

 3
                                             DAVID L. ANDERSON
 4                                           United States Attorney
 5

 6                                           /s/ Kimberly A. Robinson
                                             KIMBERLY A. ROBINSON
 7                                           Assistant United States Attorney

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE
     4:20-cv-02464-HSG
